Citation Nr: 0948062	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  06-35 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty from May 1951 to May 1952.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision from 
the Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The Board remanded the claim in August 2009 for further 
development. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of entitlement to service connection for 
hemorrhoids is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  A hearing loss of the left ear did not have its onset in 
service, was not manifest to a compensable degree within a 
year after service, and is not attributable to service.

2.  Tinnitus did not have its onset in service, and is not 
attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss of 
the left ear have not been met.  38 U.S.C.A. §§ 1110, 1112, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in July 2005.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

Where, as here, the Veteran's service treatment records are 
presumed lost or destroyed through no fault of the Veteran, 
the VA has a heightened duty to search for alternate medical 
records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  
However, a July 2005 response to the RO's request did not 
yield any service treatment records.  The Veteran has also 
submitted witness statements to support his claim.

VA has assisted the appellant in obtaining evidence, afforded 
the appellant a physical examination, obtained medical 
opinions as to the etiology and severity of disabilities, and 
afforded the appellant the opportunity to give testimony 
before the Board.  The November 2006 VA examination which 
provided an opinion regarding the etiology of the 
disabilities at issue did not review the Veteran's claims 
file.  There are, however, no service medical records 
contained in the claims file for review.  Significantly, the 
Veteran provided a detailed history of his inservice problems 
and the VA examiner accepted the contentions as true.  The 
Board finds that the VA examination is adequate, even without 
the benefit of a review by the examiner of the Veteran's 
claims file.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 
(1997) (a review of the claims folder at the examination may 
not be required in "every case").

All known and available post-service treatment records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

The Veteran's service records may have been destroyed in a 
fire that occurred in July 1973 at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri.  When a 
veteran's records are presumed destroyed, the Board has a 
heightened obligation to explain its findings and 
conclusions, and to consider carefully the requirement that 
the benefit of the doubt be resolved in favor of the 
claimant.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Gregory v. Brown, 8 Vet. App. 563, 570 (1996).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  In addition, service connection may be 
granted for chronic diseases, including organic disease of 
the nervous system to include sensorineural hearing loss, if 
manifested to a compensable degree within one year following 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish service connection for a disability, there must 
be: (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) competent evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

Impaired hearing shall be considered a disability when the 
auditory thresholds in any of the frequencies of 500, 1,000, 
2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores are 94 
percent or less.  38 C.F.R. § 3.385.  The Veteran has current 
hearing loss of the left ear for VA purposes.

A private treatment noted dated in March 1985 shows a 
bilateral hearing loss.  No opinion was provided regarding 
etiology.  

A VA audiological examination was conducted in November 2006.  
The examiner accepted the Veteran's statements regarding his 
in-service and post-service ear problems and noise exposure.  
Based primarily upon the history provided by the Veteran, he 
opined that the Veteran's hearing loss of the right ear was 
related to chronic  in-service drainage and that the left ear 
hearing loss was not related to any in-service event, 
specifically, a tympanic perforation.  He further opined that 
tinnitus was not related to service as it began, according to 
the Veteran, many years after service.  

The Veteran has asserted that he had hearing loss of the left 
ear and tinnitus since service due to inservice noise 
exposure.  He also notes that he had left ear draining which 
required perforation in service.  In September 2006, several 
of the Veteran's family and friends stated that the Veteran 
has had profound hearing loss since separation from service.  
The Board accepts that the Veteran was exposed to noise, that 
his left ear was perforated in service, and that he has 
experienced periods of hearing loss since service.  His 
statement that he experience tinnitus since service is 
inconsistent with his reporting to the VA audiologist that it 
began many years after service.  

The Veteran is competent to comment on his symptoms.  
However, as a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on 
a matter as complex as the etiology of hearing loss of the 
left ear and tinnitus, or that inservice hearing loss, ear 
infections, and ringing in the ears are the first 
manifestations of his current hearing loss of the left ear 
and tinnitus, and his views are of no probative value with 
respect to the question of whether his current hearing loss 
and tinnitus are related to his service .  And, even if the 
lay opinions of record are to be accorded some probative 
value, they are far outweighed by the detailed November 2006 
VA opinion provided by a medical professional.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent 
testimony "can be rejected only if found to be mistaken or 
otherwise deemed not credible"); Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

For service connection to be established by continuity of 
symptomatology there must be medical evidence that relates a 
current condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  A medical 
professional has opined that the Veteran's current hearing 
loss of the left ear and tinnitus did not originate in 
service.  Therefore, service connection based on continuity 
of symptomatology is also denied.  

The Veteran's service treatment records are not available.  
The legal standard for proving such claims is not lowered, 
but the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  The Board's 
analysis of the Veteran's claims was undertaken with this 
heightened duty in mind.  The preponderance of the evidence 
is against the claims; there is no doubt to be resolved; and 
service connection is not warranted.


ORDER

Entitlement to service connection for hearing loss of the 
left ear is denied.

Entitlement to service connection for tinnitus is denied.  






REMAND

The Veteran essentially contends that he has had rectal 
bleeding since service.  As noted above, the Veteran's 
service records are unavailable.  VA has not yet met the 
heightened duty to assist the Veteran regarding the 
hemorrhoids claim.

A diagnosis and an analysis of the etiology of hemorrhoids 
require competent medical evidence and cannot be evidenced by 
the Veteran's lay testimony.  Rectal bleeding, however, is a 
manifestation that may be demonstrated by lay observation.  
Gregory v. Brown, 8 Vet. App. 563, 570 (1996).  A competent 
medical diagnosis of a current disability and competent 
medical evidence relating it to active service is required 
for service connection.  To date, VA has not afforded the 
Veteran a VA examination with regard to the hemorrhoids 
claim.  VA must provide a medical examination if such an 
examination is necessary to decide the claim.  38 C.F.R. § 
3.159(d). 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  Afford the Veteran an appropriate VA 
examination to determine whether it is at 
least as likely as not that he has 
hemorrhoids that is related to or had its 
onset during service.  The claims folder 
should be made available to and reviewed 
by the examiner.  The rationale for any 
opinion expressed should be provided in a 
legible report.

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
Veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


